PONDER, Judge.
Defendant appealed from the judgment granting damages for injuries.
The sole issue is the credibility of the witnesses.
We affirm.
Plaintiff’s wife had filed for a separation and had an injunction issued to prevent plaintiff from harassing her. Plaintiff went to his wife’s place of employment to speak with her, he said, in an effort to reconcile with her.
She arrived with defendant in defendant’s car, sometime after plaintiff. Plaintiff, angry, seized a tire tool, ran to defendant’s car and began smashing windows. Defendant drove a few feet and was stopped by a median.
Thereafter, while the exact sequence of events is unclear, apparently, plaintiff began to walk away. Defendant stepped out of the car and shot plaintiff in the leg. Plaintiff then began to run and defendant shot him again. Plaintiff crawled to a nearby fire station for help. Defendant asserts that plaintiff was still near and advancing when he was shot both times.
The trial court accepted plaintiff’s version of the disputed facts: that plaintiff was not at the parking lot to harass his wife; that he was retreating at the time he was shot; and that defendant was not in any danger of being attacked at the time he shot plaintiff. It awarded plaintiff $24,-958.97 in general and special damages and then awarded defendant $450.00 on the re-conventional demand for the damages to his car.
We find no error. Therefore the judgment of the trial court is affirmed at appellant’s costs.
AFFIRMED.